16‐2490 
United States v. McCormick 
        
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                             

                              SUMMARY ORDER 
        
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 20th day of March, two thousand 
eighteen. 
          
PRESENT:  DENNIS JACOBS,  
                   RICHARD C. WESLEY, 
                            Circuit Judges,  
                   RICHARD K. EATON,1 
                            Judge. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA,  
                   Appellee,  
 
                   ‐v.‐                                         16‐2490 
 
CHARLES MCCORMICK, AKA “C”, 


1 Judge Richard K. Eaton, of the United States Court of International Trade, 
sitting by designation. 


                                        1
                   Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                JESSE M. SIEGEL, Law Office of Jesse M. 
                                              Siegel; New York, NY. 
 
FOR APPELLEE:                                 RAJIT S. DOSANJH, Assistant United 
                                              States Attorney (Sean K. O’Dowd, Assistant 
                                              United States Attorney, on the brief), for 
                                              Grant C. Jaquith, United States Attorney for 
                                              the Northern District of New York; 
                                              Syracuse, NY. 
 
         Appeal from a judgment of the United States District Court for the 
Northern District of New York (McAvoy, J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 
          
         Charles McCormick appeals from the judgment entered July 15, 2016 by 
the United States District Court for the Northern District of New York (McAvoy, 
J.) convicting him on two counts of possessing cocaine base with intent to 
distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and one count of 
conspiracy in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846.  
McCormick argues that the conviction was obtained in violation of his Sixth 
Amendment right to effective assistance of counsel because his trial counsel 
conceded to the jury that McCormick was guilty of the two substantive drug‐
trafficking charges, thereby conceding his guilt on the remaining conspiracy 
charge.  We assume the parties’ familiarity with the relevant facts, procedural 
history, and issues on appeal. 
 
         Whether a defendant’s “representation violates the Sixth Amendment 
right to effective assistance of counsel is a mixed question of law and fact that is 




                                            2
reviewed de novo.” Triana v. United States, 205 F.3d 36, 40 (2d Cir. 2000) 
(citation and internal quotation mark omitted). 
        
       To prevail on an ineffective assistance of counsel claim, a defendant must 
show both (1) “that counsel’s representation fell below an objective standard of 
reasonableness,” and (2) “that there is a reasonable probability that, but for 
counsel’s unprofessional errors, the result of the proceeding would have been 
different.”  Strickland v. Washington, 466 U.S. 668, 688, 694 (1984).  
        
       “If it is easier to dispose of an ineffectiveness claim on the ground of lack 
of sufficient prejudice . . . that course should be followed.”  Strickland, 466 U.S. at 
697. “A reasonable probability is a probability sufficient to undermine confidence 
in the outcome.”  Id. at 694.  In evaluating whether the proceeding would have 
been different but for counsel’s error, “[t]he likelihood of a different result must 
be substantial, not just conceivable.”  Harrington v. Richter, 562 U.S. 86, 112 
(2011).  
        
       On direct appeal of an ineffective assistance of counsel claim, “we may: 
(1) decline to hear the claim, permitting the appellant to raise the issue as part of 
a subsequent petition for writ of habeas corpus pursuant to 28 U.S.C. § 2255; 
(2) remand the claim to the district court for necessary factfinding; or (3) decide 
the claim on the record before us.”  United States v. DeLaura, 858 F.3d 738, 743 
(2d Cir. 2017) (quoting United States v. Adams, 768 F.3d 219, 226 (2d Cir. 2014) 
(per curiam)).  “Generally, Courts of Appeals are reluctant to address 
ineffectiveness claims on direct review” because “the constitutional sufficiency of 
counsel’s performance is usually unripe for seasoned retrospection until after the 
trial and whatever appeal may follow.”  United States v. Salameh, 152 F.3d 88, 
160 (2d Cir. 1998) (per curiam).  But we permit direct review if the resolution of 
such claims “is beyond any doubt or to do so would be in the interest of justice.”  
United States v. Stantini, 85 F.3d 9, 20 (2d Cir. 1996) (citation and internal 
quotation marks omitted). 
        
       McCormick’s trial counsel conceded on summation that McCormick was 
guilty of the two substantive possession counts, in an apparent attempt to 
preserve his credibility with the jury when arguing for acquittal on the 
conspiracy charge.  The record indicates that McCormick may have consented to 



                                           3
that strategy.  McCormick’s sentencing memorandum states: “Counsel, with the 
consent of Defendant conceded his guilt in the two (2) July 2014 sales of small 
amounts of crack cocaine.  He maintains his responsibility for those transactions 
but he never conspired with anyone else to distribute drugs.”  Gov’t App’x 79.  
The fact‐based question of whether McCormick waived his ineffective assistance 
claim may justify dismissal to allow additional factfinding in a collateral 
proceeding under 28 U.S.C. § 2255.  See United States v. Oladimeji, 463 F.3d 152, 
154 (2d Cir. 2006).  We conclude, however, that direct review is warranted in this 
case because it is beyond doubt that McCormick cannot show that he suffered 
prejudice. 
         
        The trial evidence with respect to the substantive possession counts is 
overwhelming.  It includes: Y.W.’s testimony that McCormick sold her crack 
cocaine on July 8 and 16, 2014; an audio recording of a phone call between Y.W. 
and McCormick in which Y.W. asks to purchase crack and McCormick names the 
price; video recordings showing McCormick and Y.W. engaged in the July 8 and 
16 transactions; and lab tests confirming that the substances Y.W. purchased 
contained cocaine base.  McCormick argues that trial counsel should have 
disputed this evidence, but does not specify how he could have done so.  Given 
this overwhelming evidence, McCormick fails to demonstrate a substantial 
likelihood that the jury would have acquitted on the substantive possession 
counts even if trial counsel had contested guilt. 
         
        Similarly, ample evidence supports McCormick’s conviction on the 
conspiracy count.  The July 8 video recording shows McCormick and an 
individual named “Bones” sitting together packaging crack cocaine for sale; 
when Y.W. asked them for their phone numbers, Bones explained that his phone 
lacked power and told her to contact him through McCormick.  Later that day, 
Y.W. received a phone call from McCormick, who provided her with a phone 
number for Bones.  Gov’t App’x 41.  M.S., a government witness, testified that in 
2013 he “fronted” crack cocaine to both McCormick and Bones, that McCormick 
and Bones pooled their money, and that Bones later paid off the balance.  App’x 
34, 36‐37.  Another confidential informant, J.P., testified that on two occasions he 
witnessed McCormick and Bones pooling money to purchase crack.  App’x 88.  
J.P. also testified that McCormick, Bones, and “Fats” traveled together to 
Rutland, Vermont for the purpose of selling crack; that testimony was 



                                         4
corroborated by FBI Special Agent Destito, who testified that he discovered the 
three individuals in the Rutland home of a suspected crack dealer and that each 
was carrying $800.  App’x 89‐90, 97‐100.  Finally, the government played an 
audio recording of a phone call McCormick made from jail in 2015 in which he 
indicated that Bones had access to McCormick’s phones and the contact 
information of his customers.  Gov’t App’x 75. 
        
       The government thus adduced substantial evidence that McCormick and 
Bones worked together to sell crack cocaine in a common conspiracy.  In 
addition, considering that McCormick’s trial counsel cross‐examined the 
government’s conspiracy witnesses, see App’x 69‐70, Gov’t App’x 22‐23, 57, and 
argued in summation that the conspiracy evidence did not establish 
McCormick’s participation, App’x 120‐33, McCormick cannot show a substantial 
likelihood of a different result on the conspiracy count, even if trial counsel had 
not conceded McCormick’s guilt on the separate substantive counts, see 
Harrington, 562 U.S. at 112.  
        
       We have considered McCormick’s remaining arguments and conclude that 
they are without merit.  The judgment of the district court is hereby AFFIRMED. 
        
                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 




                                         5